Filed 3/8/13 In re Alex S. CA4/1
                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                                STATE OF CALIFORNIA



In re ALEX S., a Person Coming Under the
Juvenile Court Law.
                                                                 D062089
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J231172)

         v.

ALEX S.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Carlos

Armour, Judge. Affirmed.



         A petition was filed in the juvenile court accusing Alex S. (the minor) of battery in

violation of Penal Code section 242. Following an adjudication hearing the court found

the allegations in the petition to be true beyond a reasonable doubt. The minor was

placed on probation.
                                                FACTS

         Janet J., the minor's aunt, testified that the minor had been staying with her. For

approximately a week and a half, the minor had not returned home, but on February 8,

2012, the minor returned home and Janet J. tried to stop her from leaving with some bags.

An altercation ensued, during which the minor pushed Janet J. to the floor and stabbed

her left palm with a knife. Janet J. went to the hospital and required an X-ray. The minor

testified that Janet J. pushed her to the ground to prevent her from leaving, and Janet J.

grabbed a knife and used it to cut the bags. The minor denied stabbing her aunt with the

knife.

                                        DISCUSSION

         Appointed counsel has filed a brief summarizing the facts and proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record as

mandated by People v. Wende (1979) 25 Cal.3d 436. Pursuant to Anders v. California

(1967) 386 U.S. 738, counsel refers to as possible but not arguable issues: (1) whether

there was sufficient evidence to support the finding on the battery charge; (2) whether all

of the probation conditions imposed on the minor were valid; and (3) whether the fines,

fees, and restitution were properly assessed.

         We granted the minor permission to file a brief on her own behalf. She has not

responded.

         A review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436, and

Anders v. California, supra, 386 U.S. 738, including the possible issues referred to by



                                                2
appellate counsel, has disclosed no reasonably arguable appellate issues. The minor has

been adequately represented by counsel on this appeal.

                                        DISPOSITION

      The judgment is affirmed.




                                                                         O'ROURKE, J.

WE CONCUR:



         McINTYRE, Acting P. J.



                      AARON, J.




                                           3